                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
                           MILWAUKEE DIVISION

MICHAEL MCWHINNEY,
         Plaintiff,
    v.
                                             Case No.:    17-cv-1564-JPS
ELJA, INC.,
     and
BENIGNO RAFAEL ELEJALDE,
     and
MARIA MERCEDES DE ELEJALDE,
            Defendants.


                     PLAINTIFF’S MOTION FOR CONTEMPT


      Pursuant to Fed. R. Civ. P. 65, Plaintiff moves the Court for an Order holding

Defendants Elja, Inc., Benigno Rafael Elejalde, and Maria Mercedes De Elejalde in

contempt of this Court’s Order of February 21, 2018 requiring Defendants Elja, Inc.,

Benigno Rafael Elejalde, and Maria Mercedes De Elejalde to deliver settlement

payments to Plaintiff Michael McWhinney and to Plaintiff’s Counsel. Plaintiff

respectfully request the Court issue an order to show cause and schedule a hearing

at which Defendants Elja, Inc., Benigno Rafael Elejalde, and Maria Mercedes De

Elejalde may be heard on this motion, and for the Court to enter any sanctions

necessary to ensure compliance with its February 21, 2018 Order.

      1.      On November 8, 2017, Plaintiff brought an action against Defendants

Elja, Inc., Benigno Rafael Elejalde, and Maria Mercedes De Elejalde (“Defendants”)

pursuant to the Fair Labor Standards Act of 1938 (“FLSA”), as amended, and

Wisconsin wage and hour laws. (EFC No. 1.) Plaintiff alleged Defendants failed to



           Case 2:17-cv-01564-JPS Filed 01/25/19 Page 1 of 4 Document 20
pay him minimum, overtime, and agreed upon wages in various workweeks in

violation of the FLSA and Wisconsin law. (ECF No. 1.)

      2.      The Parties reached a settlement and the terms of the settlement were

memorialized in a Settlement Agreement, signed by the Parties. (ECF Nos. 17, 17-

1.)

      3.      Defendants signed the Settlement Agreement on February 2, 2018.

(ECF No. 17-1.) Plaintiff signed the agreement on February 20, 2018.

      4.      The Settlement Agreement required Defendants make three payments

by December 1, 2018: a) $23,345.00 to Plaintiff as unpaid wages; b) $23,345.00 to

Plaintiff as liquidated damages; and c) $23,310.00 to Hawks Quindel, S.C. as

Plaintiff’s attorneys’ fees and costs. (ECF No. 17-1, at 3.) The Settlement

Agreement provided Defendants seven days to cure any breach of the agreement

after notice. (ECF No. 17-1, at 4.)

      5.      The Court’s February 21, 2018 Order required Defendants to make the

payments provided for in the Settlement Agreement, specifically Defendants were

ordered to make three payments by December 1, 2018: a) $23,345.00 to Plaintiff as

unpaid wages; b) $23,345.00 to Plaintiff as liquidated damages; and c) $23,310.00

to Hawks Quindel, S.C. as Plaintiff’s attorneys’ fees and costs. (ECF No. 19.)

      6.      Defendants failed to make the payment provided for in the Settlement

Agreement and pursuant to the Court’s Order. Plaintiff’s Counsel provided notice

to Defendants and Defendants failed to cure within seven days.




           Case 2:17-cv-01564-JPS Filed 01/25/19 Page 2 of 4 Document 20
      7.      To establish civil contempt, “a complaining party must establish that a

court order was violated by clear and convincing evidence.” Select Creations v.

Paliafito Am., 906 F. Supp. 1251, 1271 (E.D. Wis. 1995). “To hold a party in civil

contempt, the district court must be able to point to a decree from the court which

sets forth specific detail an unequivocal command which the party in contempt

violated.” Id. A party can only be held in contempt for engaging in behavior “clearly

prohibited by a court order ‘within its four corners.’” Id. Thus, in evaluating

whether the Defendants are in contempt of court, the Court need only examine the

text of the Court’s order, determine whether the party had notice of the order, and

determine whether the party acted in violation of the order. Id. at 1273.

      8.      First, the Court’s February 21, 2018 Order clearly requires the

payments to be made by Defendants to Plaintiff and Plaintiff’s Counsel. Second, as

Parties to this action, Defendants were made aware of the Order via the Court’s

electronic filing system. Third, as of the date of this Motion, the Defendants have

failed to make payment pursuant to the Court’s Order. Defendants are in violation

of the February 21, 2018 Order, including the Court’s mandatory injunction.

      9.      Plaintiff respectfully request the Court issue an order to show cause

why Defendants Elja, Inc., Benigno Rafael Elejalde, and Maria Mercedes De

Elejalde have failed to comply with the Court’s February 21, 2018 Order and should

not be held in contempt for failure to comply with the Court’s February 21, 2018

Order. Plaintiff respectfully request the Court schedule a hearing for this purpose,




           Case 2:17-cv-01564-JPS Filed 01/25/19 Page 3 of 4 Document 20
along with determining what sanctions are necessary to ensure Defendants

compliance with the Court’s February 21, 2018 Order.

      Dated this 25th day of January, 2019.

                                      Respectfully Submitted,

                                      s/ Larry A. Johnson
                                      Larry A. Johnson, SBN 1056619
                                      ljohnson@hq-law.com
                                      Summer H Murshid, SBN 1075404
                                      smurshid@hq-law.com
                                      Timothy P. Maynard, SBN 1080953
                                      tmaynard@hq-law.com

                                      Hawks Quindel, S.C.
                                      222 E Erie Street, Suite 210
                                      Milwaukee, WI 53202
                                      (414) 271-8650 (office)
                                      (414) 271-8442 (facsimile)

                                      Attorneys for Plaintiff




        Case 2:17-cv-01564-JPS Filed 01/25/19 Page 4 of 4 Document 20
